Exhibit 10.32

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (this “Agreement”), dated as of October 2, 2003 (the
“Effective Date”), is made by and between Everspring Master Fund Ltd.
(“Everspring”) and ViroPharma Incorporated (the “Company”).

 

Whereas, Everspring owns certain of the Company’s 6% Convertible Subordinated
Notes due March 1, 2007 (the “Notes”); and

 

Whereas, the Company wishes to offer shares of the Company’s common stock to
Everspring in exchange for the Notes, and Everspring wishes to accept such
offer, pursuant to the exemption from registration provided by Section 3(a)(9)
(“Section 3(a)(9)”) under the Securities Act of 1933, as amended (the
“Securities Act”);

 

In consideration of the mutual promises contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1. Exchange; Exchange Date. On the terms and subject to the conditions set forth
in this Agreement, on the Exchange Date (as defined below), the Company will
deliver to Everspring shares (the “Shares”) of the Company’s common stock, par
value $.002 per share (the “Common Stock”), in exchange for Notes currently held
by Everspring (the “Exchangeable Notes”) with an aggregate face amount equal to
one million dollars ($1,000,000) (subject to adjustment as provided herein, the
“Aggregate Face Amount”). The exchange of Shares for Exchangeable Notes pursuant
to this Agreement is referred to herein as the “Exchange” and the date on which
the Exchange occurs is referred to herein as the “Exchange Date”.

 

2. Pricing Period; Pricing Notice. The Exchange Date shall occur on the second
(2nd) Business Day immediately following the last Trading Day of the Pricing
Period. “Pricing Period” means the period of five (5) consecutive Trading Days
beginning on (and including) the Trading Day immediately following the Effective
Date; provided, however, that Everspring shall have the right, during the
Pricing Period, to notify the Company in writing that it wishes to accelerate
the Pricing Period (a “Pricing Notice”) and, upon delivery of a Pricing Notice
to the Company, the term “Pricing Period” shall mean the period of five (5)
consecutive Trading Days ending on (and including) the date on which such notice
is delivered.



--------------------------------------------------------------------------------

3. Exchange Ratio. (a) The number of Shares that the Company will deliver to
Everspring in exchange for the Exchangeable Notes shall be calculated using the
following formula:

 

     X    =   

(Y) x (A/ B)

--------------------------------------------------------------------------------

              

        C

where:            

   X    =   

the number of Shares to be issued to Everspring;

     Y    =   

the Aggregate Face Amount;

     A    =   

$550;

     B    =   

$1,000; and

     C    =   

the Exchange Price (as defined below).

 

In the event that any fractional Share would be issuable pursuant to the
foregoing formula, the number of Shares issuable will be rounded up to the next
highest whole number.

 

(b) “Exchange Price” means 90% of the average of the VWAPs for each of the five
(5) consecutive Trading Days occurring during the Pricing Period; provided,
however, that in no event shall the Exchange Price be lower than $2.40 (such
amount subject to adjustment in the event of a stock split, stock dividend or
similar event). “VWAP” means the dollar volume-weighted average price for the
Common Stock on the Nasdaq National Market (the “Principal Market”) during the
period beginning at 9:30 a.m. (eastern time) and ending at 4:00 p.m. (eastern
time) as reported by Bloomberg Financial Markets (“Bloomberg”) through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30 a.m. (eastern time) and ending at 4:00 p.m. (eastern time) as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported in the “pink sheets” by Pink Sheets LLC (formerly the
National Quotation Bureau, Inc.); provided, however, that the calculation of
VWAP for a particular Trading Day shall exclude any block trade of ten thousand
(10,000) shares or greater that is executed on such day. “Trading Day” means any
day during which the Principal Market is open for business and on which trading
in the Common Stock on the Principal Market has not been suspended or otherwise
curtailed or limited. “Business Day” means any day other than a Saturday, Sunday
or other day on which commercial banks or the New York Stock Exchange are
authorized or required by law to close in New York, New York.

 

(c) In the case of a dispute as to the number of Shares issuable pursuant to the
Exchange, or any component of such calculation, the Company shall issue to
Everspring on the Exchange Date the number of Shares that are not disputed and
at the same time shall submit the disputed calculations to a
nationally-recognized independent accounting firm selected mutually by the
Company and Everspring within two (2) Business Days following the receipt by
either party of written notice of any such dispute, provided that if the Company

 

-2-



--------------------------------------------------------------------------------

and Everspring are unable to agree on such accounting firm within two (2)
Business Days following receipt of such notice, the Company shall promptly cause
its independent accountants to select such accounting firm. The Company and
Everspring shall each use commercially reasonable efforts to cause such
accountant to calculate the number of Shares issuable as provided herein and to
notify the Company and Everspring of the results in writing no later than two
(2) Business Days following the day on which such accountant received the
disputed calculations (the “Dispute Procedure”). Such accountant’s calculation
shall be deemed conclusive absent manifest error. The fees of such accountant
shall be borne by the party whose calculations were most at variance with those
of such accountant.

 

4. Conditions to Exchange. (a) The obligation of the Company to deliver the
Shares to Everspring pursuant to the Exchange is subject to the satisfaction, as
of the Exchange Date, of each of the following conditions, provided that such
conditions are for the Company’s sole benefit and may be waived by the Company
in its sole discretion:

 

(i) the representations and warranties of Everspring in this Agreement shall be
true and correct as of the date when made and as of the Exchange Date as though
made at that time (except for representations and warranties that speak as of a
specific date);

 

(ii) Everspring shall have performed, satisfied and complied with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by Everspring at or prior to the Exchange Date; and

 

(iii) Everspring shall have tendered the Exchangeable Notes to the Company in
the form required by this Agreement.

 

(b) The obligation of Everspring hereunder to deliver the Exchangeable Notes to
the Company pursuant to the Exchange is subject to the satisfaction, as of the
Exchange Date, of each of the following conditions, provided that such
conditions are for Everspring’s sole benefit and may be waived by Everspring in
its sole discretion:

 

(i) the Common Stock shall be authorized for quotation on the Principal Market,
trading in the Common Stock shall not have been suspended by the Principal
Market, and the Company shall not have received notice of any pending or
threatened proceeding or other action to delist or suspend trading in the Common
Stock;

 

(ii) the representations and warranties of the Company in this Agreement shall
be true and correct as of the date when made and as of the Exchange Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Company shall have performed, satisfied and
complied with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company on or prior
to the Exchange Date;

 

-3-



--------------------------------------------------------------------------------

(iii) Everspring shall have received the opinion of the Company’s counsel dated
as of the Exchange Date, in form, scope and substance reasonably satisfactory to
Everspring and in substantially the form of Exhibit A attached hereto;

 

(iv) the Company shall have delivered to Everspring the Shares in the form
required by this Agreement;

 

(v) the Company’s Board of Directors shall have adopted resolutions approving
this Agreement and the transactions contemplated hereby (the “Resolutions”), and
the Resolutions shall be in full force and effect and shall not have been
amended or revised in any respect from the forms attached to the certificate
delivered pursuant to clause (vii) below;

 

(vi) the Company shall have delivered to Everspring a certificate evidencing the
incorporation and good standing of the Company issued by the state of its
incorporation as of a recent date; and

 

(vii) the Company shall have delivered to Everspring a certificate, executed by
the Company’s Secretary or Assistant Secretary, dated the Exchange Date, and
attached to which shall be a certified copy of its Certificate of Incorporation,
a copy of it Bylaws as currently in effect, and the Resolutions, such
certificate to state that the Resolutions and the Company’s Certificate of
Incorporation and Bylaws are each in full force and effect on the Exchange Date,
and have not been amended or revised in any respect from the forms attached
thereto.

 

5. Representations and Warranties of Everspring. Everspring hereby represents
and warrants to the Company as of the Effective Date and as of the Exchange Date
(except for representations and warranties that speak as of a specific date), as
follows:

 

(i) Authorization; Enforceability. Everspring has the requisite power and
authority to enter into and perform this Agreement. The execution and delivery
of this Agreement by Everspring and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate action.
This Agreement constitutes a valid and binding obligation of Everspring
enforceable against Everspring in accordance with its terms.

 

(ii) Investment Intent. Everspring is entering into this Agreement for its own
account for investment purposes and not with a view to the distribution of the
Shares, and has no present arrangement to sell the Shares to or through any
person or entity; provided, however, that by making such representations,
Everspring does not agree to hold the Shares for any minimum or other specific
term and reserves the right to dispose of the Shares, and to enter into other
transactions with respect to the Shares, at any time in accordance with federal
and state securities laws applicable to such disposition or transaction.

 

-4-



--------------------------------------------------------------------------------

(iii) Ownership of Notes. Everspring owns the Exchangeable Notes beneficially
and of record, free and clear of any liens, claims or encumbrances incurred by
or through Everspring, and has not paid to any person, directly or indirectly,
any commission or other remuneration for soliciting the Exchange.

 

(iv) Ownership of Company Common Stock. As of the date hereof, Everspring owns
and, as of the Exchange Date and after giving effect to the transactions
contemplated by this Agreement, including the receipt of the Shares, will own,
beneficially and of record, less than five percent (5%) of the number of shares
of Common Stock then outstanding.

 

6. Representations and Warranties of the Company. The Company hereby represents
and warrants to Everspring as of the Effective Date and as of the Exchange Date
(except for representations and warranties that speak as of a specific date),
and agrees with Everspring, as follows:

 

(i) Due Incorporation. The Company is duly incorporated and in good standing
under the laws of the State of Delaware, and has all requisite corporate
authority to own its properties and to carry on its business as now being
conducted.

 

(ii) Authorization; Enforceabilty. The Company has the power and authority to
enter into and perform its obligations under this Agreement, including without
limitation, the power and authority to issue and deliver the Shares pursuant to
the Exchange. The execution and delivery of this Agreement by the Company and
the consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company, and no consent or
authorization of any person or entity is required that has not been obtained
prior to the Effective Date. This Agreement constitutes a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (a) as rights to indemnification and contribution may be limited
by federal or state securities laws and policies underlying such laws and (b) as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.

 

(iii) No Conflict. The terms of this Agreement, and the consummation of the
transactions contemplated hereby, do not violate, contravene, conflict with or
constitute a default or create a lien, charge or encumbrance under any
organizational documents of the Company, any agreements to which the Company is
a party or to which its assets are bound, or any order or decree of any court or
regulatory body.

 

(iv) Reservation of Shares; Valid Issuance; Preemptive Rights. The Company has
duly and validly authorized and reserved for issuance to Everspring pursuant to
the Exchange at least 229,167 shares of its Common Stock. When issued and
delivered pursuant to the Exchange, and upon receipt by the Company of the
Exchangeable Notes, the Shares will be duly and validly issued, fully paid, and
non-assessable,

 

-5-



--------------------------------------------------------------------------------

free and clear of any liens, claims or encumbrances. Neither the Exchange nor
the performance by the Company of its obligations under this Agreement will
trigger any preemptive, “poison-pill”, anti-takeover, anti-dilution, reset or
other rights that would require the issuance of securities of the Company to any
person.

 

(v) Common Stock; Reporting Requirements. The Common Stock is registered
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). The Company’s Annual Report on Form 10-K for the year ended December 31,
2002, and all documents filed by the Company pursuant to the reporting
requirements of the Exchange Act since the date on which such Form 10-K was
filed with the Securities and Exchange Commission, complied in all material
respects with such requirements and the rules and regulations promulgated
thereunder.

 

(vi) Listing. As of the Effective Date, the Common Stock (including the Shares)
is listed and eligible for trading on the Nasdaq National Market; and the
Company is in compliance in all material respects with all continued listing
requirements of such market. As of the Effective Date, the Company has not
received any notice or inquiry from such market regarding any failure to comply
with such listing requirements or the termination of the listing of the Common
Stock.

 

(vii) Non-Public Information. The Company has not disclosed any material
non-public information to Everspring.

 

(viii) No Broker. The Company has not paid to any person, directly or
indirectly, any commission or other remuneration for soliciting the Exchange.

 

(ix) No Reliance. In entering into this Agreement, the Company (i) is not
relying on any advice or representation of Everspring (other than the
representations of Everspring contained herein), (ii) has not received from
Everspring any assurance or guarantee as to the merits (whether legal,
regulatory, tax, financial or otherwise) of the Exchange or entering into this
Agreement, (iii) has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent that it has deemed
necessary, and (iv) has entered into this Agreement based on its own independent
judgment and on the advice of its advisors as it has deemed necessary, and not
on any view (whether written or oral) expressed by Everspring. Everspring is not
now nor has it ever been a financial advisor to, or other fiduciary with respect
to, the Company.

 

(x) Bankruptcy Protection. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to 11 U.S.C. §§
101 et seq. (the “Bankruptcy Code”) or any similar state bankruptcy law nor does
the Company have any knowledge or reason to believe that its creditors intend to
initiate an involuntary proceeding under the Bankruptcy Code or any such state
law.

 

(xi) Solvency. To the Company’s knowledge, as of the Effective Date and, based
upon fair and reasonable estimates made by the Company, after giving effect to

 

-6-



--------------------------------------------------------------------------------

the Exchange, (a) the fair value of the Company’s assets exceeds the current
market value of its liabilities, contingent or otherwise, as determined in
accordance with generally accepted accounting principles, and (b) the Company
reasonably anticipates that it is able to pay its debts as they mature.

 

7. Agreements. The parties agree as follows:

 

(i) Issuance of Shares. The issuance of the Shares pursuant to the Exchange
shall be made in compliance with the provisions and requirements of Section
3(a)(9) and any applicable state securities law.

 

(ii) Delivery of Notes. On the Exchange Date, Everspring shall deliver the
Exchangeable Notes to the Company by instructing its custodian to deliver such
Notes to such account or accounts as the Company may specify in writing on or
before the Business Day immediately preceding the Exchange Date, and shall
execute such documents and take such further action as may be reasonably
necessary in order to transfer to the Company all right, title and interest to
the Exchangeable Notes.

 

(iii) Delivery of Shares; Legends. On the Exchange Date, the Company shall
deliver certificates representing the Shares to Everspring or, if Everspring so
requests on or before the Business Day immediately preceding the Exchange Date,
and provided the Company’s transfer agent is then participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program, by
crediting the Shares to Everspring’s or its designee’s account with DTC through
its Deposit Withdrawal Agent Commission system. Certificates evidencing the
Shares issued on the Exchange Date shall be free of all restrictive or other
legends. The Shares shall be freely tradable upon the issuance thereof pursuant
to the Exchange, and the Company shall, on or before the Exchange Date, notify
its transfer agent that the Shares constitute freely tradable securities, and
provide Everspring with written evidence of such notification.

 

(iv) Listing of Common Stock. The Company shall use commercially reasonable
efforts to maintain the listing of the Common Stock (including the Shares) on
the Principal Market while Everspring continues to hold any Shares. If the
Company applies to have the Common Stock traded on any other stock exchange or
market, it will include the Shares in such application.

 

(v) Termination and Cash Payment upon Certain Events. In the event that, for any
reason within its control, the Company fails to deliver the number of Shares to
which Everspring is entitled hereunder, in freely tradable form in the manner
provided herein, on or before the close of business on the third (3rd) Business
Day immediately following the Exchange Date, Everspring may, at its option,
terminate the Exchange by delivering written notice thereof to the Company, in
which event the Company will deliver to Everspring, on the first Business Day
following the Company’s receipt of such notice, immediately available funds in
an amount equal to the Aggregate Face Amount multiplied by 550/1,000, against
delivery of the Exchangeable Notes by Everspring to the Company.

 

-7-



--------------------------------------------------------------------------------

(vi) Payment Set Aside. To the extent that the delivery of the Shares to
Everspring pursuant to the Exchange, or any other payment made pursuant to this
Agreement for or with respect to the Exchangeable Notes, is declared to be
fraudulent or preferential, set aside, recovered from, or otherwise restored to
the Company or to a trustee, receiver or any other person or entity under any
law (including, without limitation, any bankruptcy law, state or federal law,
common law or equitable cause of action), then, to the extent of any such
restoration, the obligation or part thereof represented by the Exchangeable
Notes to which such delivery or payment relates shall be revived and continued
in full force and effect as if such delivery had not been made or such
enforcement or setoff had not occurred and, in such event, Everspring shall
promptly return to the Company the Shares and any such payment.

 

8. Miscellaneous.

 

(i) Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that in such case the parties shall negotiate in good faith
to replace such provision.

 

(ii) Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither party may assign its rights or obligations under this
Agreement, except that the Company may assign this Agreement, and its rights and
obligations hereunder, to the surviving company in the event of a merger or
consolidation involving the Company, and to the acquiring entity in the event of
a sale of all or substantially all of the Company’s assets or other similar
transaction.

 

(iii) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed under the laws of the State of Delaware applicable to contracts made
and to be performed entirely within the State of Delaware. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in Wilmington, Delaware, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. In any claim or action commenced in connection with a
dispute hereunder, the prevailing party shall be entitled to reimbursement of
all reasonable legal fees and expenses.

 

-8-



--------------------------------------------------------------------------------

(iv) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. A party may deliver executed copies of
this Agreement to the other party by facsimile transmission.

 

(v) Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

(vi) Other Definitional Provisions. All definitions contained in this Agreement
are applicable equally to the singular and plural forms of the terms defined.
The words “hereof”, “herein” and “hereunder” and words of similar import
referring to this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 

(vii) Notices. Any notice, demand or request required or permitted to be given
by either party pursuant to the terms of this Agreement shall be in writing and
shall be deemed delivered (i) when delivered personally or by verifiable
facsimile transmission, unless such delivery is made on a day that is not a
Business Day, in which case such delivery will be deemed to be made on the next
succeeding Business Day, (ii) on the next Business Day after timely delivery to
an overnight courier and (iii) on the Business Day actually received if
deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:

 

to Everspring:

 

767 Third Avenue, 38th Floor

New York, NY 10017

Attn: Brian Yeh/Ted Kalem

Fax:  (212) 504-8264

 

with copy to:

 

Duval & Stachenfeld LLP

300 East 42nd Street

New York, NY 10017

Attn:  Robert L. Mazzeo

Fax:  (212) 883-8883

 

to the Company:

 

405 Eagleview Boulevard

Exton, PA 19341

Attn: Vincent Milano, Chief Financial Officer

Fax:  (610) 458-7380

 

-9-



--------------------------------------------------------------------------------

with copy to:

 

Thomas F. Doyle, Esq.

Vice President and General Counsel

ViroPharma Incorporated

405 Eagleview Boulevard

Exton, PA 19341

Fax:  (610) 458-2017

 

A party may from time to time change its address for notices by giving at least
10 days’ written notice of such changed address to the other party hereto.

 

(viii) Entire Agreement; Amendments; No Agreement as to Future Exchanges. This
Agreement constitutes the entire agreement between the parties with regard to
the subject matter hereof, superseding all prior agreements or understandings,
whether written or oral, between or among the parties. Except as expressly
provided herein, neither this Agreement nor any term hereof may be amended
except pursuant to a written instrument executed by Everspring and the Company,
and no provision hereof may be waived other than by a written instrument signed
by the party against whom enforcement of any such waiver is sought. The parties
acknowledge that no agreement or understanding currently exists between them
with regard to any exchanges of securities other than the Exchange.

 

(ix) No Strict Construction. The language used in this Agreement is and will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

(x) Expenses. The Company and Everspring each shall pay all costs and expenses
that it incurs in connection with the negotiation, execution, delivery and
performance of this Agreement, provided, however, that the Company shall
reimburse Everspring for all out-of-pocket expenses (including without
limitation legal fees and expenses) incurred by it in connection the
negotiation, preparation, execution, delivery and performance of this Agreement
in an amount not to exceed fifteen thousand dollars ($15,000).

 

(xi) Confidentiality. Each party (the “Receiving Party”) agrees (i) to keep all
Confidential Information (as defined below) that it receives from the other
party (the “Transmitting Party”) strictly confidential, (ii) not to disclose any
such Confidential Information to any third party other than employees and agents
of the Receiving Party who have a need to know such Confidential Information for
the purpose of effecting the Exchange and who have been made aware of the
confidentiality obligations imposed hereby, and (iii) not to use any such
Confidential Information except in connection with the Exchange. “Confidential
Information” means all non-public information that Disclosing Party designates
as being confidential or that under the circumstances surrounding the disclosure
thereof would reasonably be considered to constitute Confidential Information of
the Disclosing

 

-10-



--------------------------------------------------------------------------------

Party, but shall not include any information that (i) is or subsequently becomes
publicly available without a breach by Receiving Party, or any of its employees,
agents or affiliates, of any obligation owed Disclosing Party or (ii) became
known to Receiving Party prior to Disclosing Party’s disclosure of such
information to Receiving Party as shown by Receiving Party’s written records.
Notwithstanding the foregoing, Receiving Party may disclose Confidential
Information to the extent required to be disclosed by law, rule, regulation,
administrative or legal process.

 

[Signature Page to Follow]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

VIROPHARMA INCORPORATED

By:

  /s/    VINCENT J. MILANO    

--------------------------------------------------------------------------------

   

      Name: Vincent J. Milano

   

      Title: Chief Financial Officer and Treasurer

EVERSPRING MASTER FUND LTD.

By:

  /s/    THEODORE E. KALEM    

--------------------------------------------------------------------------------

   

      Name: Theodore E. Kalem

   

      Title: Managing Member

   

      Its:

 

-12-